Citation Nr: 9935549	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  97-29 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1969 to April 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for service connection 
for peripheral neuropathy.  He filed a timely notice of 
disagreement, initiating this appeal.  


FINDINGS OF FACT

1.  The veteran served in Vietnam from June 1970 to April 
1971.  

2.  The veteran was exposed to Agent Orange during his 
service in Vietnam.  

3.  According to the evidence of record, the veteran did not 
incur peripheral neuropathy, or a disability characterized by 
peripheral neuropathy, during service, or within a year 
thereafter.  

4.  According to the evidence of record, the veteran did not 
incur peripheral neuropathy due to or resulting from 
herbicide exposure.  


CONCLUSION OF LAW

The veteran's claim for service connection for peripheral 
neuropathy is denied as not well grounded.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1999). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

At the time of his May 1969 service entrance examination, the 
veteran had no history of any neurological deficit, and none 
was noted upon physical examination.  No diagnosis of or 
treatment for peripheral neuropathy was afforded the veteran 
during his term in service.  Likewise, his January 1974 
service separation examination is negative for any 
neurological abnormalities of the extremities, including 
peripheral neuropathy.  The veteran's service personnel 
records reflect service in Vietnam beginning in June 1970 
until April 1971.  

Beginning in the early 1980's, the veteran began seeking 
treatment for gastrointestinal complaints.  He has extensive 
treatment records for difficulties of the gastrointestinal 
system, including irritable bowel syndrome, colitis, 
abdominal pain, a spastic colon, and anemia.  He was also 
diagnosed with generalized anxiety disorder.  However, 
neither peripheral neuropathy nor any other neurological 
disabilities characterized by numbness or tingling of the 
extremities were noted during this period.  Of record is a 
September 1985 VA examination report which includes general 
physical findings.  At that time, the veteran's extremities 
were described as "normal," and he made no mention of 
peripheral neuropathy in either the upper or lower 
extremities.  

In November 1996, the veteran wrote to the RO concerning a 
"tingle" he gets in his hands, which he alleged is a 
residual of his Agent Orange exposure during service.  The RO 
interpreted the veteran's allegations as an informal claim 
for service connection for peripheral neuropathy, and this 
interpretation was confirmed by the veteran in subsequent 
written statements wherein he identified his current claimed 
disability as "peripheral neuropathy."  The RO considered 
the evidence of record, and issued a July 1997 rating 
decision denying a claim for service connection for 
peripheral neuropathy; the veteran was so informed that same 
month.  He responded with a July 1997 notice of disagreement, 
and was sent a statement of the case in September 1997.  He 
then filed a September 1997 VA Form 9, perfecting his appeal.  
A personal hearing was not requested.  

Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999).  Service connection 
may also be granted for certain statutorily-enumerated 
disabilities, such as organic diseases of the nervous system, 
which manifest to a compensable degree within one year of the 
date of discharge from service.  38 U.S.C.A. §§ 1112, 1113 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  
For veterans who served on active duty in Vietnam within the 
applicable time frame and later developed one of the 
specified presumptive diseases, exposure to herbicides is 
conceded and service connection for the presumptive disease 
is granted.  38 U.S.C.A. §§ 1113, 1116 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309(e) (1999).  

Regarding the issue of herbicide exposure, 38 U.S.C.A. § 1116 
and its implementing regulation, 38 C.F.R. § 3.307, clearly 
limit the presumption of herbicide exposure to veterans who 
served in Vietnam between January 9, 1962, and May 7, 1975, 
and subsequently developed a statutorily-enumerated 
presumptive disease.  38 U.S.C.A. § 1116(a)(3) (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.307(a)(6)(iii) (1999); see McCartt 
v. West, 12 Vet. App. 164, 168-69 (1999).  Acute and subacute 
peripheral neuropathy are among the presumptive diseases 
specified by regulation; however, for VA purposes, the terms 
acute and subacute peripheral neuropathy are defined as 
transient peripheral neuropathy that appears within weeks or 
months of exposure to a herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e), Note 2 
(1999).  38 C.F.R. § 3.307(a)(6)(2), as amended, provides for 
a one-year manifestation period, from the date of the last 
exposure, for acute and subacute peripheral neuropathy.  
Hence, where the veteran's claimed peripheral neuropathy did 
not manifest until many years after service, it is not a 
presumptive disease as specified by statute.  He has also not 
demonstrated that he currently has any other presumptive 
disease; thus, the statutory presumption of herbicide 
exposure does not apply in the present case.  38 U.S.C.A. 
§ 1116(a)(2) (West 1991 & Supp. 1999); 38 C.F.R. § 3.309(e) 
(1999).  Nevertheless, the veteran's DD-214 and service 
personnel records indicate he served in Vietnam between 
January 9, 1962, and May 7, 1975, the period for which it has 
been acknowledged herbicide agents were used.  38 C.F.R. 
§ 3.307(a)(6) (1998).  Thus, his credible testimony regarding 
herbicide exposure is accepted as sufficient proof of such 
exposure.  

However, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The U. S. Court of 
Appeals for Veterans Claims (Court) has defined a well-
grounded claim as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Such a claim 
need not be conclusive, but only possible, to satisfy the 
initial burden of § 5107.  Id.  

Case law promulgated by the Court has resulted in what is in 
effect a three pronged test to determine whether a claim is 
well grounded.  There must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the injury or disease in service and 
the current disability (medical evidence).  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Grottveit v. Brown, 5 Vet. 
App. 92 (1993); Grivois v. Brown, 6 Vet. App. 136 (1994); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  To be well 
grounded, a claim must be supported by evidence that suggests 
more than a purely speculative basis for an award of 
benefits; evidence is required, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  

While herbicide exposure is conceded by the VA, the veteran's 
claim for service connection for peripheral neuropathy is 
nonetheless not well grounded.  

In support of his claim, extensive medical treatment records 
have been submitted by the veteran; however, these records do 
not reflect any form of peripheral neuropathy diagnosed 
and/or treated within a year of the veteran's separation from 
service, or any diagnosis of a disability characterized by 
peripheral neuropathy within the same time period.  While he 
was afforded a general medical examination by the VA in 
September 1985, he did not report any peripheral neuropathy 
of the upper or lower extremities at that time, and his 
extremities were described by the examiner as "normal."  
The remainder of the medical record is likewise devoid of any 
diagnosis of peripheral neuropathy in the first few years 
following service.  The veteran first reported feeling a 
"tingle" in his hands in 1996, more than 20 years after his 
1974 separation from service, and no such symptomatology was 
previously noted.  In the absence of a diagnosis of a 
presumptive disability, the provisions of 38 U.S.C.A. 
§§ 1112, 1113 (West 1991 & Supp. 1999) and 38 C.F.R. 
§§ 3.307, 3.309 (1999) are not applicable to the veteran's 
case.  Likewise, because the medical evidence does not 
demonstrate the onset of acute or subacute peripheral 
neuropathy within one year of the veteran's last Agent Orange 
exposure, the presumptions of 38 U.S.C.A. §§ 1113, 1116 (West 
1991 & Supp. 1999) and 38 C.F.R. §§ 3.307(a)(6)(2), 3.309(e) 
(1999) are also not applicable at present.  

While the veteran cannot be afforded the statutory 
presumptions discussed above, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  However, the Combee holding does not preclude the 
Court's previous holdings that where the issue involves 
medical causation, competent medical evidence which indicates 
that the claim is plausible or possible is required to set 
forth a well grounded claim.  Grottveit, supra.  

In the present case, the veteran has offered only his own 
contentions that his alleged peripheral neuropathy is due to 
or the result of Agent Orange exposure.  As a layperson, the 
veteran's testimony regarding issues of medical causation and 
etiology is not binding on the Board, and is insufficient to 
well grounded his claim.  See Pearlman v. West, 11 Vet. 
App. 443, 447 (1998) [citing Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992)].  The medical evidence of record is 
otherwise silent as to any nexus between the veteran's 
current "tingle" of the hands and any Agent Orange exposure 
during service.  In the absence of any medical evidence of a 
nexus between in-service chemical exposure and a current 
disability, the claim is not well grounded.  See Wade v. 
West, 11 Vet. App. 302, 305-6 (1998) (citing Caluza, supra).  

In conclusion, the veteran has not demonstrated that he first 
incurred peripheral neuropathy during service, or within a 
year thereafter.  He has also not submitted medical evidence 
of a nexus between any in-service herbicide exposure and a 
current diagnosis of peripheral neuropathy.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (1999).  For this reason, his 
claim for service connection for peripheral neuropathy is not 
well-grounded, and must be denied on that basis.  See Wade, 
supra.  


ORDER

Service connection for peripheral neuropathy is denied as not 
well grounded.  



		
	
	Member, Board of Veterans' Appeals



 

